

Exhibit 10.2


AGREEMENT AND GENERAL RELEASE OF CLAIMS
This Agreement and General Release of Claims (“Agreement”) is made by and
between Brocade Communications Systems, Inc. (“Brocade” or the “Company”), and
Michael Klayko (“Employee”), the Employee's heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Employee”) as of August 12, 2012 (the “Transition Period Commencement Date”).
WHEREAS, Employee is employed by the Company as Chief Executive Officer;
WHEREAS, the Company and Employee have entered into (i) an employee invention
assignment and confidentiality agreement and/or proprietary information and
inventions agreement, whichever the case may be that was signed in connection
with Employee's employment with the Company (the “Confidentiality Agreement”)
and (ii) an Amended and Restated Change of Control Retention Agreement dated
December 22, 2008 (the “Change of Control Agreement”);
WHEREAS, Employee has entered into equity award agreements, (i) granting
Employee the option to purchase, (ii) granting Employee Restricted Stock Units
(“RSUs”) and/or other equity awards (collectively, Employee's options, RSUs and
other equity awards are referred to as “Equity Awards”) that entitle Employee to
receive, shares of the Company's common stock subject to the terms and
conditions of the Company's stock option plans (the “Stock Plans”) and the
respective stock option and/or RSUs agreements, as set forth on Exhibit B
(collectively, the “Equity Agreements”);
WHEREAS, Employee will step down from his role as Chief Executive Officer on the
date on which his successor commences employment with the Company (the date on
which his successor commences employment with the Company being the “Successor
Commencement Date”);
WHEREAS, if Employee remains employed through the Successor Commencement Date
and satisfies the conditions set forth in Paragraph 1(e), including, but not
limited to, the Continued Efforts Requirement (as defined below), and Paragraph
2, then, in recognition of Employee's successful completion of the Transition
Period (as defined below) and the recruitment of, and a transition to, a new
Chief Executive Officer, Employee will be entitled to the retention bonus set
forth in Paragraph 1(e) below and the severance benefits set forth in
Paragraph 2 below, in each case, subject to Employee executing and not revoking
the Supplemental Separation Agreement attached hereto as Exhibit A, in
accordance with the terms below;
WHEREAS, the Company and Employee (collectively referred to as the “Parties”)
wish to resolve any and all disputed claims, complaints, grievances, charges,
actions, petitions and demands that Employee has or may have against the Company
as defined herein, including, but not limited to, any and all claims arising
from or in any way related to Employee's employment relationship, or termination
of Employee's employment, with the Company; and

1

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1)
Transition; Termination Date; Employment Status; Acknowledgements; Retention
Bonus.

(a)
Transition. From the Transition Period Commencement Date through the date on
which Employee terminates employment with the Company (the “Transition Period”),
the Parties agree that Employee will continue to be employed pursuant to the
current terms of his employment, as amended by this Agreement. Prior to the
Successor Commencement Date, Employee will continue in his role as Chief
Executive Officer on a full-time basis, reporting to the Company's Board of
Directors (the “Board”).

Employee hereby resigns, effective as of the Actual Termination Date (as defined
below), from all positions he then holds with the Company, including, but not
limited to, his position as Chief Executive Officer and his membership on the
Board. Employee confirms that his resignation is not because of any disagreement
with the Company on any matter relating to the Company's operations, policies or
practices.
(b)
Termination Date. Employee's termination date will occur on the Successor
Commencement Date, or earlier as provided in Paragraph 1(c) (the date of
Employee's actual termination of employment with the Company being the “Actual
Termination Date”).

The Board or the successor Chief Executive Officer may request that Employee
provide limited non-employment transition assistance following the Successor
Commencement Date, provided, however that any such transition services shall be
at a level equal to twenty percent (20%) or less of the average level of
services performed by Employee during the immediately preceding thirty-six
(36)-month period and, accordingly, the Successor Commencement Date will be a
“separation from service” within the meaning of Section 409A (as defined below).
The compensation for any post-Successor Commencement Date services will be
(i) mutually determined by the Parties at such time, (ii) within reasonable
market practices for such transition services and (iii) commensurate with
Employee's skills and experience.
(c)
Employment Status. Employee's employment remains at-will. Employee is free to
terminate his employment at any time prior to the Successor Commencement Date,
for any reason or for no reason. Similarly, the Company is free to terminate
Employee's employment at any time prior to the Successor Commencement Date, for
any reason or for no reason. As described in Paragraphs 1(e) and Paragraph 2,
Employee may be entitled to retention and/or severance benefits depending on the
circumstances of Employee's termination of employment with the Company.


2

--------------------------------------------------------------------------------



(d)
Continued Compensation During Transition Period. During the Transition Period,
Employee will continue to (i) receive the compensation, and (ii) participate in
the Company's employee benefit plans, in each case, pursuant to the current
terms of his employment. For the avoidance of doubt, if Employee remains
employed with the Company through the end of the Company's fiscal year 2012,
then Employee will continue to be eligible to receive his incentive payment
under the Brocade Senior Leadership Plan, as revised October 25, 2011 (the
“Fiscal 2012 SLP”), subject to the satisfaction of the performance criteria and
the terms and conditions set forth in the Fiscal 2012 SLP.

(e)
Additional Compensation for Transition Period. If (i) Employee remains employed
with the Company through the Successor Commencement Date, and (ii) in the good
faith judgment of the Board, Employee is deemed to have continued to perform his
executive duties during the Transition Period in the same professional manner
and at the same professional standard as Employee performed his executive duties
prior to the Transition Period Commencement Date (such requirement, the
“Continued Efforts Requirement”), then, subject to Employee executing and not
revoking the Supplemental Separation Agreement, which must become effective and
irrevocable no later than the Supplemental Release Deadline (as defined below),
and also subject to Employee's compliance with this Agreement, Employee will
receive the payments (collectively, the “Retention Bonus”) described in
Paragraph 1(e)(i), and, if applicable, Paragraphs 1(e)(ii) - Paragraphs
1(e)(vii), in all cases subject to Paragraphs 2(c) and 2(f):

(i)
A lump sum payment of $320,000, less applicable withholdings, payable within
fifteen (15) calendar days following the effective date of the Supplemental
Separation Agreement.

(ii)
Provided that the Successor Commencement Date occurs prior to the end of the
Company's fiscal year 2012, a lump sum payment equal to the remainder of the
base salary that Employee would have been paid had he been employed through the
end of the Company's fiscal year 2012, less applicable withholdings, payable
within fifteen (15) calendar days following the effective date of the
Supplemental Separation Agreement. For the avoidance of doubt, notwithstanding
anything in this Paragraph 1(e), if the Successor Commencement Date occurs on or
following the end of the Company's fiscal year 2012, Employee will continue to
receive his base salary in accordance with Paragraph 1(d).

(iii)
Provided that the Successor Commencement Date occurs prior to the end of the
Company's fiscal year 2012, Employee will continue to be eligible to receive his
incentive payment under the Fiscal 2012 SLP as if he had been employed through
the end of the Company's fiscal year 2012, subject to the


3

--------------------------------------------------------------------------------



satisfaction of the performance criteria and the terms and conditions set forth
in the Fiscal 2012 SLP. The payment under this Paragraph 1(e)(iii) will be paid,
less applicable withholdings, (A) within fifteen (15) calendar days following
the effective date of the Supplemental Separation Agreement or (B) if, by the
end of the period under clause (A), incentive payments under the Fiscal 2012 SLP
have not yet been paid to Company executives generally, then on the date
incentive payments under the Fiscal 2012 SLP are distributed to Company
executives generally (but any payment under this clause (B) will be made no
later than March 15, 2013). For the avoidance of doubt, notwithstanding anything
in this Paragraph 1(e), if the Successor Commencement Date occurs on or
following the end of the Company's fiscal year 2012, Employee will be eligible
for his incentive payment under the Fiscal 2012 SLP (subject to the terms of the
Fiscal 2012 SLP).
(iv)
Provided that the Successor Commencement Date occurs prior to date thirty (30)
days following the end of the Company's fiscal year 2012, the Equity Awards will
accelerate and vest as to such number of shares as if Employee had continued
employment through the date thirty (30) days following the end of the Company's
fiscal year 2012, subject to the terms and conditions of the Equity Agreements,
including, but not limited to, the satisfaction of any performance-related
vesting conditions. For the avoidance of doubt, notwithstanding anything in this
Paragraph 1(e), if the Successor Commencement Date occurs on or following the
date thirty (30) days following the end of the Company's fiscal year 2012,
Employee will be entitled to receive vesting of the Equity Awards in accordance
with the terms of such awards.

(v)
Provided that the Successor Commencement Date occurs during the Company's fiscal
year 2013, a lump sum payment equal to Employee's target incentive for fiscal
year 2013 (pro-rated based on the number of days that Employee was employed
during the Company's fiscal year 2013), less applicable withholding, payable
within fifteen (15) calendar days following the effective date of the
Supplemental Separation Agreement.

(vi)
Provided that the Successor Commencement Date occurs during the Company's fiscal
year 2013, each of Employee's Equity Awards (both time-based vesting awards and
performance-based vesting awards) will accelerate and vest as to such numbers of
shares that would have vested on the Successor Commencement Date had there been
daily vesting during each Equity Award's vesting period, rounded down to the
nearest whole share. For purposes of this Paragraph 1(e)(vi), each Equity Award
subject to


4

--------------------------------------------------------------------------------



performance-based vesting will be deemed (A) to vest at a target level of
performance (pro-rated based on the number of days that Employee was employed
during the Company's fiscal year 2013) and (B) to have a time-based vesting
schedule equal to the applicable underlying performance period. For purposes of
this Paragraph 1(e)(vi), each Equity Award subject to time-based vesting will
vest pro-rata based on the number of days that Employee was employed during the
Company's fiscal year 2013.
(vii)
The Company will investigate and, to the extent that it can under commercially
reasonable practices, address health insurance coverage for certain of
Employee's children (the “Dependent”) until the earlier of such time as Employee
is eligible for such coverage through a plan of a successor employer that may
cover the Dependent, an alternative economically reasonable plan becomes
available to Employee for Dependent, Employee becomes eligible for Medicare or
Employee's sixty-fifth (65th) birthday.

2)
Severance. If Employee remains employed with the Company through the Successor
Commencement Date, or, if prior to the Successor Commencement Date, Employee
incurs a “separation from service” within the meaning of Section 409A as a
result of his employment being terminated for any reason other than for Cause,
then, subject to Employee executing and not revoking the Supplemental Separation
Agreement, which must become effective and irrevocable no later than the
sixtieth (60th) day following Employee's “separation from service” within the
meaning of Section 409A (or if payment is triggered by the Successor
Commencement Date, then the sixtieth (60th) day following the Successor
Commencement Date) (in either case, the “Supplemental Release Deadline”), and
also subject to Employee's compliance with this Agreement, Employee will receive
the payments (collectively, the “Severance Payment”) described in
Paragraphs 2(a) and 2(b), in all cases subject to Paragraphs 2(c) and 2(f):

(a)
A lump sum payment of $2,000,000, which is equal to the sum of one year of base
salary and the annual target bonus, less applicable withholdings, payable within
fifteen (15) calendar days following the effective date of the Supplemental
Separation Agreement.

(b)
A lump sum payment, within fifteen (15) calendar days following the effective
date of the Supplemental Separation Agreement, in an amount equal to 100% of:
(A) the monthly premium that Employee would be required to pay to continue
Employee's group plan coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) at the rates in effect on the
date of the Actual Termination Date, multiplied by (B) twelve (12), which
payment will be made regardless of whether Employee elects COBRA continuation
coverage.

(c)
If the Supplemental Separation Agreement does not become effective and


5

--------------------------------------------------------------------------------



irrevocable by the Supplemental Release Deadline, Employee will forfeit any
right to severance and/or retention payments or benefits under this Agreement.
In no event will severance and/or retention payments or benefits be paid or
provided unless and until the Supplemental Separation Agreement actually becomes
effective and irrevocable. Any severance and/or retention payments due to
Employee under this Agreement that would have been made to Employee prior to the
Supplemental Separation Agreement becoming effective and irrevocable will be
paid to Employee no later than the first Company payroll date on or following
the Supplemental Release Deadline and the remaining payments will be made as
provided in this Agreement. Notwithstanding the foregoing, in the event
Employee's termination of employment occurs at a time during the calendar year
where the Supplemental Separation Agreement could become effective in the
calendar year following the calendar year in which Executive's termination of
employment occurs, then any severance and/or retention payments or benefits
under this Agreement will be paid on the first (1st) payroll to occur during the
calendar year following the calendar year in which the Employee terminates
employment or, if later, (i) the Supplemental Release Deadline or (ii) such time
required by Paragraph 2(f).
(d)
For avoidance of doubt, Employee will be entitled to receive the Severance
Payment under this Paragraph 2 upon a “separation from service” within the
meaning of Section 409A for any reason other than a termination by the Company
for Cause. Further, Employee agrees that he is not now and never became eligible
for severance benefits under Section 2 of the Change of Control Agreement.
Employee and the Company agree that the Change of Control Agreement is void and
of no further effect as of the Transition Period Commencement Date.

(e)
For purposes of this Agreement, “Cause” means (i) Employee's willful and
continued failure to perform the duties and responsibilities of his position
that is not corrected within a thirty (30) day correction period that begins
upon delivery to Employee of a written demand for performance from the Board
that describes the basis for the Board's belief that Employee has not
substantially performed his duties; (ii) any act of personal dishonesty taken by
Employee in connection with his responsibilities as an employee of the Company
with the intention or reasonable expectation that such may result in substantial
personal enrichment of Employee; (iii) Employee's conviction of, or plea of nolo
contendere to, a felony that the Board reasonably believes has had or will have
a material detrimental effect on the Company's reputation or business, or
(iv) Employee materially breaching Employee's Confidentiality Agreement, which
breach is (if capable of cure) not cured within thirty (30) days after the
Company delivers written notice to Employee of the breach.

(f)
Notwithstanding anything to the contrary in this Agreement, no severance
payments


6

--------------------------------------------------------------------------------



will become payable under this Agreement until Employee has a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and the final treasury regulations (the “Treasury Regulations”)
and official guidance thereunder (collectively, “Section 409A”). Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii).
Payments under this Agreement are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to any additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to so comply.
To the extent it is necessary to avoid subjecting Employee to an additional tax
under Section 409A, payment of all or a portion of the severance-related amounts
described in this Agreement and any other separation payments or separation
benefits, that in each case, when considered together are considered deferred
compensation for purposes of Section 409A (collectively, “Deferred Payments”)
will be delayed until the first payroll date that occurs on or after the date
that is six (6) months and one (1) day following Employee's separation from
service; provided, however, that in the event of Employee's death following
Employee's separation from service but before the six (6) month anniversary of
Employee's separation from service, then any payments delayed in accordance with
this sentence will be payable in a lump sum as soon as administratively
practicable after the date of Employee's death, and any other payments or
benefits due will be payable in accordance with the payment schedule applicable
to them.
The Company and Employee agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Employee under Section 409A.
However, the Company does not guarantee that any payments or benefits under this
Agreement or otherwise comply with Section 409A and Employee is solely
responsible for the payment of all taxes owed on account of all such payments
and benefits.
3)
Release of All Claims. In exchange for the consideration under this Agreement
(including the Retention Bonus and the Severance Payment), the Parties knowingly
and voluntarily release and forever discharge both Parties and the Company's
past, present and future officers, agents, directors, employees, investors,
stockholders, administrators, attorneys, insurers, affiliates, divisions,
subsidiaries, parents, predecessors, successors, and assigns, and the Company's
current and former employees, attorneys, officers, directors and agents thereof,
both individually and in their official capacities (collectively referred to
throughout the remainder of this Agreement as “Releasees”) of and from any and
all claims and causes


7

--------------------------------------------------------------------------------



of action relating to any matters of any kind, nature, and character, whether
presently known or unknown, suspected or unsuspected, asserted or unasserted,
that the Parties now have or may have against Releasees relating to or arising
from any act or omission occurring up through the date on which Employee signs
this Agreement, including, without limitation:
(a)
any and all claims relating to or arising from Employee's offer or acceptance of
employment, any agreements between Employee and the Company, Employee's
employment relationship with the Company, and the termination of that employment
relationship;

(b)
any and all claims relating to or arising from Employee's right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(c)
any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974 (except for any vested benefits under any
tax qualified benefit plan), the Immigration Reform and Control Act, the Fair
Credit Reporting Act, the Worker Adjustment and Retraining Notification Act, any
and all state employment law legislation including, but not limited to, the
California Fair Employment and Housing Act, the California WARN Act and any and
all claims arising under the provisions of the California Labor Code as well as
the regulations issued thereunder, except where prohibited by law;

(d)
any and all claims for violation of any other federal, state, local law, rule,
regulation, or ordinance as well as the regulations issued thereunder, except
where prohibited by law;

(e)
any and all claims for violation of any public policy, wrongful termination,
breach of contract or common-law tort; and

(f)
any claims for costs, fees, or other expenses including attorneys' fees.

This release does not extend to any obligations incurred under this Agreement.
The Parties agree that this release of claims shall not apply to any rights or
claims that cannot be released by Employee as a matter of law. Employee is not
releasing any rights that Employee may have to be indemnified (including any
right to reimbursement of expenses) arising under applicable law, the Company's
certificate of incorporation or by-laws (or similar constituent documents of the
Company), any indemnification agreement between Employee and the Company, or any
directors'

8

--------------------------------------------------------------------------------



and officers' liability insurance policy of the Company. Nothing in this
Agreement shall prevent Employee from filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, the California Department of Fair Employment and Housing,
or any other state fair employment agency, except that Employee hereby
acknowledges and agrees that Employee shall not recover any monetary benefits in
connection with any such proceeding with regard to any claim released in this
Agreement. Nothing in this Agreement shall prevent Employee from challenging the
validity of the release in a legal or administrative proceeding.
Employee acknowledges and agrees that any breach of this Paragraph 3, where the
employee is found to be in breach by the competent authority with jurisdiction
over the suit or arbitration case, shall entitle the Company immediately to
recover the consideration discussed in Paragraph 2 above. In such event,
Employee shall also be responsible to the Company for all costs, attorneys' fees
and any and all damages incurred by the Company in (a) enforcing this
obligation, including the bringing of any suit or arbitration proceeding to
recover the monetary consideration, and (b) defending against a claim or suit or
arbitration proceeding improvidently brought or pursued by Employee under this
provision.
4)
Other Compensation and Benefits.

(a)
Employee acknowledges and represents that the Employee has received and/or been
paid for all leaves (paid and unpaid), salary, wages, bonuses, commissions,
accrued vacation, and any and all other compensation and benefits that the
Employee earned or was entitled to during the Employee's employment with the
Company.

(b)
The vesting of Employee's outstanding Equity Awards, if any, shall cease as of
the Actual Termination Date. The vested RSUs or other vested Equity Awards or
the exercise of any vested stock options, if any, shall continue to be subject
to the terms and conditions of the Stock Plans and the Equity Agreements.

5)
Confidential Information.

(a)
Employee shall continue to maintain the confidentiality of all confidential and
proprietary information of the Company and shall not disclose to any person,
firm or corporation without written authorization of the Chairman of the Board
or the General Counsel of the Company, any Confidential Information of the
Company. “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers
(including, but not limited to, customers of the Company on whom Employee called
or with whom Employee became acquainted during the term of Employee's
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings,


9

--------------------------------------------------------------------------------



engineering, hardware configuration information, marketing, finances or other
business information disclosed to Employee by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment. Employee further understands that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of Employee or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof.
(b)
Employee shall return all Company property, including, but not limited to, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, computer
source code or other documents, or reproductions of any of the aforementioned
items, and confidential and proprietary information in Employee's possession to
the Company on or before the Effective Date (as defined in Paragraph 7 herein).

6)
Employee represents that Employee has to the best of his knowledge complied with
all the terms of the Confidentiality Agreement, including the reporting of any
inventions and original works of authorship (as defined therein), conceived or
made by Employee (solely or jointly with others) covered by the Confidentiality
Agreement. Employee further represents and agrees that Employee will continue to
comply with Employee's ongoing obligations under the Confidentiality Agreement
following the Actual Termination Date, including, but not limited to, Employee's
obligation to assist the Company in the preparation of assignments of
intellectual property rights created while Employee was employed by the Company.

7)
Acknowledgment of Waiver of Claims under the ADEA. Employee acknowledges that
Employee is waiving and releasing any rights and/or claims Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary (the “ADEA Waiver”). Employee and
the Company agree that this ADEA Waiver does not apply to any rights or claims
that may arise under the ADEA after the date on which Employee signs this
Agreement. Employee acknowledges that the consideration given for this ADEA
Waiver is in addition to anything of value to which Employee is already
entitled. Employee further acknowledges that Employee has been advised by this
writing that (a) Employee should consult with an attorney prior to executing
this Agreement; (b) Employee has twenty-one (21) days within which to consider
this Agreement (although Employee may choose voluntarily to sign the Agreement
sooner); (c) Employee has seven (7) days following Employee's execution of this
Agreement to revoke this ADEA Waiver; (d) this ADEA Waiver shall not be
effective until the date upon which the revocation period has expired, which
will be the eighth (8th) day after Employee signs this Agreement (the “Effective
Date”); and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the


10

--------------------------------------------------------------------------------



validity of this ADEA Waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Nevertheless, Employee's general release of claims, except for the
ADEA Waiver, is effective immediately and not revocable.
8)
Revocation of ADEA Waiver. Any revocation by Employee of the ADEA Waiver must be
in writing and state, “I hereby revoke my ADEA Waiver,” and be delivered to
Brocade Communications Systems, Inc.'s Vice President and General Counsel, by
certified mail within seven (7) calendar days of execution. The revocation of
the ADEA Waiver must be postmarked within the seven (7) day period; be properly
addressed to the Vice President and General Counsel at the address identified
below; and be sent by certified mail return receipt requested. The mailing
address is: Vice President and General Counsel, Brocade Communications Systems,
Inc. 130 Holger Way, San Jose, California 95134.

9)
Civil Code Section 1542. Employee understands and agrees that this Agreement
extinguishes all claims known or unknown, suspected or unsuspected, asserted or
unasserted against Releasees. Employee expressly waives any rights or benefits
under California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, whether employed in California or elsewhere, understands and agrees
that this Agreement extinguishes all claims known or unknown, suspected or
unsuspected, asserted or unasserted against Releasees. Employee understands and
agrees that a general release does not extend to claims which Employee does not
know or suspect to exist in Employee's favor at the time of executing the
release, which if known by Employee must have materially affected Employee's
settlement with the Company. Employee expressly waives any such claims
hereunder. Employee fully understands that, if any fact with respect to any
matter covered by this Agreement is found hereafter to be other than or
different from the facts now believed by Employee to be true, Employee expressly
accepts and assumes that this Agreement shall be and remains effective,
notwithstanding such difference in the facts.
10)
Affirmations. Employee affirms that Employee has no lawsuits, claims, or actions
pending in Employee's name, or on behalf of any other person or entity
concerning any matter referred to in this Agreement. Employee further affirms
that Employee has no known workplace injuries or occupational diseases, for
which Employee has not already filed a claim.

11)
Confidentiality. Employee agrees to maintain in confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this


11

--------------------------------------------------------------------------------



Agreement (hereinafter collectively referred to as “Separation Information”).
Employee agrees to take every reasonable precaution to prevent disclosure of any
Separation Information to third parties, other than Employee's legal counsel, if
any, and agrees that there will be no publicity, directly or indirectly,
concerning any Separation Information. Employee agrees to take every precaution
to disclose Separation Information only to those attorneys, accountants,
governmental entities, and family members who have a reasonable need to know of
such Separation Information. Provided, however, that Employee may disclose
Separation Information to the extent necessary to respond truthfully to a
subpoena or other compulsory legal process, and may refer to any public
disclosure by the Company including an 8-K filing.
12)
No Cooperation. Subject to the prohibitions set forth in Section 16600 of the
California Business and Professions Code (“Section 16600”), Employee agrees
Employee will not act in any manner that might damage the business of the
Company. Employee agrees that Employee will not counsel or assist any attorneys
or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, stockholder or attorney of the Company, unless under a subpoena
or other court order to do so.

13)
Non-Solicitation and Non-Disparagement. The Parties will, at all times in the
future, refrain from making any incorrect or disparaging statements about either
Party, its products or services, its officers, directors, employees, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessors
and successor corporations, and assigns. Employee further agrees that for a
period of one year following the Separation Date, Employee will not directly or
indirectly solicit, induce, recruit or encourage any employee or consultant of
the Company to terminate his or her employment or consultancy with the Company,
either for Employee or any other person or entity. Subject to Section 16600,
Employee further agrees that Employee will refrain from interfering with the
contracts and relationships of the Company and its officers, directors,
employees, investors, stockholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns. Employee and
his staff will be responsible for the initial drafting of public announcements
and filings with respect to this Agreement, the Transition Period and Employee's
departure from the Company, but the Board will retain final authority over all
aspects of such announcements and filings.

14)
No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and separation of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed at any time or for any purposes to be (a) an
admission of the truth or falsity of any claims made by Employee or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party,


12

--------------------------------------------------------------------------------



15)
Costs. The Parties shall each bear their own costs, expert fees, attorneys' fees
and other fees incurred in connection with any disputes between them, except as
otherwise provided in Paragraph 3. The Company agrees to pay Employee's
reasonable and documented legal fees associated with the negotiation and
preparation of this Agreement up to a maximum of $25,000.

16)
Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination, shall be subject to final, binding and, to the extent
permitted by law, confidential arbitration in Santa Clara, California conducted
before a single arbitrator by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes, the current version of
which are available for review at www.adr.org. The Parties each acknowledge that
by agreeing to this arbitration procedure, they waive the right to resolve any
such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding. The Company shall pay all administrative fees in
excess of the amount of those administrative fees Employee would have been
required to pay if Employee's claims were decided in a court of law. The Parties
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. Provided, however, that this arbitration provision shall not
apply to any claims for injunctive relief by either of the Parties.

17)
Authority. Employee represents and warrants that Employee has the capacity to
act on Employee's own behalf and on behalf of all who might claim through
Employee to bind them to the terms and conditions of this Agreement.

18)
No Representations. Employee represents that Employee has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

19)
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

20)
Entire Agreement. This Agreement, the Equity Agreements, the Stock Plans, the
ADEA Disclosure and the Confidentiality Agreement represent the entire agreement
and understanding between the Company and Employee, and supersede and replace
any and all prior agreements and understandings concerning Employee's
relationship with the Company and Employee's compensation by the Company.

21)
No Oral Modification. This Agreement may only be amended in writing signed by
Employee and the Chairman of the Board.


13

--------------------------------------------------------------------------------



22)
Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

23)
Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

24)
Knowing and Voluntary Execution of Agreement. Employee acknowledges that:

(a)
Employee has read this Agreement;

(b)
Employee has been informed by the Company in writing to consult with an attorney
before signing this Agreement and has either (a) been advised by legal counsel
of Employee's own choosing in the execution of this Agreement or (b) has
voluntarily declined to seek such counsel; and

(c)
Employee apprised himself or herself of sufficient relevant information to
intelligently exercise Employee's own judgment and understands the terms and
consequences of this Agreement, the releases it contains, and its legal and
binding effect. Employee freely and knowingly and without any duress or undue
influence enters into this Agreement intending to waive, settle and release all
claims Employee has or might have against Releasees in exchange for the
additional benefits to which Employee would not otherwise be entitled.





[remainder of page blank]


[signature page to follow]

14

--------------------------------------------------------------------------------



If this Agreement is acceptable, please sign below and return to the Company's
Chairman of the Board. You have twenty-one (21) calendar days to decide whether
you would like to accept this Agreement, and the Company's offer contained
herein will automatically expire if you do not sign it within this timeframe and
return the fully signed Agreement promptly thereafter.


 
Brocade Communications Systems, Inc.
 
 
Dated: August 14, 2012
By: /s/ David House
 
David House
 
Chairman of the Board of Directors
 
 
 
Michael Klayko, an individual
 
 
Dated: August 12, 2012
By: /s/ Michael Klayko




15

--------------------------------------------------------------------------------



EXHIBIT A
SUPPLEMENTAL SEPARATION AGREEMENT
This Supplemental Separation Agreement (the “Supplemental Separation Agreement”)
is entered into as of _____________________, by and between Brocade
Communications Systems, Inc. (the “Company”) and Michael Klayko
(“Employee”) (collectively, the “Parties”). Any terms capitalized and not
specifically defined herein shall have the meaning ascribed to them under the
Agreement and General Release of Claims, dated August 12, 2012 (the “Transition
Agreement”).
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Employee's employment
with and services to the Company, including, but not limited to, from the
effective date of the Transition Agreement through the Effective Date (as
defined in Paragraph 7 below) of this Supplemental Separation Agreement.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:
1.Consideration. The Company agrees to pay Employee, less applicable
withholding, the Severance Payment (as defined in the Transition Agreement),
and, if applicable, the Retention Bonus (as defined in the Transition
Agreement), in each case, pursuant to the terms and conditions thereof.
2.Acknowledgements and Agreements.
a.Employee acknowledges and represents that the Company will have paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Employee as of the Effective Date of this Supplemental
Separation Agreement.
b.The Parties agree that Employee will be considered to have vested in the stock
options, restricted stock and any other equity awards through the Actual
Termination Date (as defined in the Transition Agreement) to the extent provided
in Exhibit B to this Supplemental Separation Agreement and no more. Each of
Employee's equity awards shall continue to be governed by the terms and
conditions of the applicable Company equity plan under which the award was
granted and applicable equity award agreement (each an “Equity Award Document”,
and together, the “Equity Award Documents.”)
3.Release of Claims. Employee agrees that the consideration described in
Paragraph 1 hereof represents consideration for both (A) Employee's
acknowledgements and agreements under Paragraph 2 and (B) a release and waiver
of any and all claims against the Company and any of the Releasees relating to
his employment with the Company, including, but not limited to, from the
effective date of the Transition Agreement through the Effective Date of this
Supplemental Separation Agreement, as well as any claims under any local
ordinance or state or federal employment law, including laws prohibiting
discrimination in employment on the basis of race, sex, age (in particular, any
claim under the Age Discrimination in Employment Act), disability, national
origin, or religion, as well as any claims for wrongful discharge, breach

16

--------------------------------------------------------------------------------



of contract, attorneys' fees, costs, or any claims of amounts due for fees,
commissions, stock options, expenses, salary, bonuses, profit sharing or fringe
benefits. Employee further acknowledges and agrees that the terms of Paragraph 3
of the Transition Agreement shall also apply to this Supplemental Separation
Agreement and is hereby incorporated and extended through the Effective Date of
this Supplemental Separation Agreement.
4.Confidential Information and Non-Solicitation. Employee acknowledges and
reaffirms his obligation to keep confidential all non-public information
concerning the Company that Employee acquired during the course of his
employment with the Company, as stated more fully in the Confidentiality
Agreement Employee signed at the beginning of his employment, which remains in
full force and effect. Employee affirms his obligation to keep all Company
Confidential Information1 (as defined in the Confidentiality Agreement)
confidential and not to disclose it to any third party in the future. The
Confidentiality Agreement is incorporated herein by this reference, and Employee
agrees to continue to be bound by the terms of the Confidentiality Agreement.
5.Return of Company Property. As part of Employee's existing and continuing
obligation to the Company, Employee agrees that Employee has returned to the
Company, all Company Confidential Information, including files, records,
computer access codes and instruction manuals, as well as any Company assets or
equipment that Employee has in his possession or under his control. Employee
further agrees not to keep any copies of Company Confidential Information.
Employee confirms that he has returned to the Company in good working order all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones and pagers), access or credit cards, Company identification,
Company vehicles and any other Company-owned property in Employee's possession
or control and have left intact all electronic Company documents, including, but
not limited to, those that Employee developed or helped to develop during his
employment. Employee further confirms that he has cancelled all accounts for his
benefit, if any, in the Company's name, including, but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.
6.Acknowledgements and Right to Revoke. Employee acknowledges that he has been
given twenty-one (21) days after receipt of this Supplemental Separation
Agreement to consider this Supplemental Separation Agreement. By signing this
Supplemental Separation Agreement, Employee acknowledges that he was offered a
period of at least twenty-one (21) days to consider the terms of this
Supplemental Separation Agreement but, to the extent not taken, Employee choose
to waive this consideration period. If Employee does not accept this
Supplemental Separation Agreement within that time, it will become null and
void. Employee is advised to consult with an attorney prior to executing this
Supplemental Separation Agreement. Employee represents and agrees that he fully
understands his right to discuss all aspects of this Supplemental Separation
Agreement with his private attorney, that he has availed herself of this right,
that he has carefully read and fully understands all of the provisions of this
Supplemental Separation Agreement, and that he is voluntarily entering into this
Supplemental Separation Agreement.

--------------------------------------------------------------------------------

1 To confirm that this is the defined term in the actual Confidentiality
Agreement.

17

--------------------------------------------------------------------------------



Employee understands and agrees that the waiver of rights contained in this
Supplemental Separation Agreement is only an exchange for the consideration
specified herein, and that he would not otherwise be entitled to such
consideration. Once Employee has signed the Supplemental Separation Agreement,
Employee can revoke his acceptance within seven (7) days by so notifying Vice
President and General Counsel, 130 Holger Way, San Jose, CA 95143. Fax number:
(408) 333-8344 This Supplemental Separation Agreement will become effective on
the eighth day following Employee signing it (the “Effective Date”).
7.Entire Agreement. This Supplemental Separation Agreement, the Equity Award
Documents, the Transition Agreement, and the Confidentiality Agreement,
constitute the entire agreement and understanding between the Parties concerning
the subject matter of this Supplemental Separation Agreement and all prior and
contemporaneous representations, understandings, and agreements concerning the
subject matter of this Supplemental Separation Agreement (other than the
Confidentiality Agreement) have been superseded by the terms of this
Supplemental Separation Agreement.
IN WITNESS WHEREOF, the Parties have executed this Supplemental Separation
Agreement on the respective dates set forth below.


Dated: _______________
By ________________________________
 
[NAME]
 
[TITLE]
 
 
 
Michael Klayko, an individual
 
 
Dated: _______________
By ________________________________




18

--------------------------------------------------------------------------------



EXHIBIT B


Employee's Equity Awards as of August 6, 2012


Grant Date
Equity Award
Shares Granted
Exercise Price
Shares Exercised / Settled
Shares Vested
Shares Exercisable
Shares Unvested
Shares Outstanding
1/27/03
Option
250,000
$4.55
239,583
250,000
10,417
—
10,417
6/12/06
Option
166,667
$5.64
—
166,667
166,667
—
166,667
11/24/06
Option
150,000
$9.27
—
150,000
150,000
—
150,000
12/13/07
Option
350,000
$7.14
—
350,000
350,000
—
350,000
12/19/08
Option
615,000
$3.38
—
576,562
576,562
38,438
615,000
4/29/09
Option
500,000
$5.62
—
406,250
406,250
93,750
500,000
12/12/10
MSU1
280,000
—
—
—
—
280,000
280,000
10/25/11
MSU
300,000
—
—
—
—
300,000
300,000
12/11/09
RSU2
113,000
—
75,334
75,334
—
37,666
37,666
12/12/10
RSU
100,000
—
33,334
33,334
—
66,666
66,666
10/25/11
RSU
150,000
—
—
—
—
150,000
150,000

1 MSU refers to market stock units.
2 RSU refers to restricted stock units.





19